NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                   2007-1210, -1245


                     MERITOR TRANSMISSION CORPORATION,

                                                       Plaintiff-Appellant,

                                           v.


                               EATON CORPORATION,

                                                       Defendant-Cross Appellant.


       Daniel R. Cherry, Welsh & Katz, LTD, of Chicago, Illinois, argued for plaintiff-
appellant. With him on the brief were Walter J. Kawula, Jr., Brian J. Sodikoff and
M..Lee Murrah, Chief Intellectual Property Counsel, ARVINMERITOR, INC., of Troy,
Michigan.

       John A. Burlingame and Donnie Lewis Kidd, Jr, Squire, Sanders & Dempsey
L.L.P., of Washington, argued for defendant-cross appellant. With them on the brief
was William H. Mandir, of Sughrue Mion PLLC, of Washington, DC.

Appealed from: United States District Court for the Western District of North Carolina.

Judge Lacy H. Thornburg
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit


                                 2007-1210, -1245



                   MERITOR TRANSMISSION CORPORATION,

                                                     Plaintiff-Appellant,

                                         v.

                             EATON CORPORATION,

                                                     Defendant-Cross Appellant.




                                JUDGMENT


ON APPEAL from the       United States District Court for the
                         Western District of North Carolina

In CASE NO(S).           1:04-CV-178


This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:           AFFIRMED. See Fed. Cir. R. 36


Per Curiam (NEWMAN, MAYER, and GAJARSA, Circuit Judges).



                                              ENTERED BY ORDER OF THE COURT


DATED:      December 13, 2007                 / s / Jan Horbaly
                                              Jan Horbaly, Clerk